Citation Nr: 1614078	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  10-35 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating for a low back disability in excess of 10 percent prior to April 8, 2014, and in excess of 40 percent thereafter.

2.  Entitlement to an initial rating for radiculopathy of the right lower extremity in excess of 10 percent prior to April 8, 2014, and in excess of 20 percent thereafter.  

3.  Entitlement to an initial rating for radiculopathy of the left lower extremity in excess of 10 percent prior to June 23, 2014, in excess of 20 percent from June 23, 2014 to September 15, 2014, and in excess of 40 percent from September 16, 2014.  

4.   Entitlement to an initial rating for intermittent bowel incontinence in excess of 30 percent prior to April 8, 2014, and in excess of 60 percent thereafter.

5.  Entitlement to a total disability rating due to service-connected disabilities based on individual unemployability (TDIU), prior to April 8, 2014.
 


REPRESENTATION

Appellant represented by:	Attorney John V. Tucker


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to August 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

As to the claim for an increased rating for the lumbar spine disability, in an April 2009 rating decision, the RO granted a 10 percent disability rating for low back strain (effective November 1, 2008).  In July 2009, the Veteran filed a notice of disagreement.  In June 2010, the RO issued a statement of the case (SOC).  In July 2010, the Veteran filed a substantive appeal.

In February 2013, the Veteran appeared before a Veterans Law Judge that is no longer employed by the Board.  In a February 2016 letter, the Board informed the Veteran of that fact and the Veteran indicated that he did not wish to appear at another Board hearing.

In November 2013, the Board found that a TDIU claim was also raised by the Veteran and remanded both the low back strain rating and TDIU for additional development.

In August 2014, the RO issued a supplemental SOC (SSOC) as to an increased rating for low back strain and a TDIU.  

In an October 2014 rating decision, the RO granted service connection for degenerative joint disease and disc disease L4-S1 with herniated nucleus pulpous L4-L5, and evaluated it together with the already service-connected low back strain, for a 10 percent disability rating. 

In a November 2014 SSOC, the RO denied a disability rating in excess of 10 percent for low back strain with degenerative joint disease disc disease L4-S1 and herniated nucleus pulpous L4-L5 and TDIU.  

However, in a March 2015 rating decision, the RO established a 40 percent disability rating (effective April 8, 2014), for low back strain with degenerative joint disease and degenerative disc disease L4-S1, HNP F4-L5 with IVDS (previously rated as low back strain with degenerative joint disease and disc disease L4-S1 with herniated nucleus pulpous L4-L5 under Diagnostic Code 5295).  

Inasmuch as a higher rating is available for the lumbar spine disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has now characterized the appeal pertaining to it as set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Also in the March 23, 2015 rating decision, the RO granted a TDIU and special monthly compensation (both effective April 8, 2014).  The Veteran did not file a notice of disagreement with those decisions.  However, as the TDIU claim is part of the increased rating claim for the spine, that claim will be considered for the period prior to the April 8, 2014 effective date.  

As to the right and left lower extremities, in the October 2014 rating decision, the RO effectively granted service connection for right lower extremity radiculopathy, with a 10 percent disability rating (effective January 12, 2010).  The RO further granted service connection for left lower extremity radiculopathy with a 10 percent evaluation (effective January 12, 2010), a 20 percent evaluation (effective June 23, 2014), and a 40 percent evaluation (effective September 16, 2014).  

In a February 2015 rating decision, the RO continued a 40 percent disability rating for left lower extremity radiculopathy and a 10 percent disability rating for right lower extremity radiculopathy.

As to the bowel disorder claim, in a November 2014 rating decision, the RO granted service connection for intermittent bowel incontinence, with a 30 percent evaluation (effective January 12, 2010).  

In the February 2015 rating decision, the RO also granted a 60 percent evaluation for intermittent bowel incontinence (effective April 8, 2014).  

In March 2015, the Veteran, and his attorney, filed a notice of disagreement.  In a letter from the Veteran's attorney, a notice of disagreement was established for all issues dated from the November 2014 rating decision and January 2015 rating decision letter (for the November 2014 rating decision for the bowel disorder).   In March 2015, the Veteran disputed the ratings for radiculopathy of each extremity and intermittent bowel incontinence.   

In a March 2015 rating decision, the RO granted a 20 percent disability rating for right lower extremity radiculopathy (effective April 8, 2014), and continued a 60 percent disability rating for intermittent bowel incontinence and a 40 percent rating for left lower extremity radiculopathy.

In a February 2016, the Veteran's attorney filed a notice of disagreement with the February 2015 and March 2015 rating decisions.  At that time, the Veteran disagreed with the "effective dates for my intermittent bowl incontinence, left lower extremity radicu1opath, right lower extremity radiculopathy, and low back strain should be earlier in time."  Such disagreement is actually consistent with the increased rating claims already on appeal, rather than claims for earlier effective dates.  The Veteran is in effect requesting higher ratings, as described on the cover page of this decision.  The Board further notes that service connection was effectively granted for right and left lower extremity radiculopathy in the October 2014 rating decision, and for a bowel disorder in the November 2014 decision.  A disagreement with the effective date of such grants of service connection was not filed within a year of either decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In regards to the increased rating claims for right and left lower extremity radiculopathy, as well as, bowel incontinence claims, as discussed in detail in the Introduction portion of this decision, the RO has issued multiple rating decisions addressing such claims.  The Veteran has also filed notices of disagreement with his ratings. The AOJ should provide a SOC for such issues, as the AOJ has not yet provided one.

As to the lumbar spine claim, the Veteran has submitted letters from his private physician, Dr. N. Ahmed.  In an October 2014 letter, Dr. Ahmed reported that he has treated the Veteran for such disability, as well with other claimed disabilities, since January 2005.  Such treatment records would be relevant to rating the claimed disorders and should be obtained and associated with the claims file.  

The TDIU claim, such a claim is inextricably intertwined with the lumbar spine claim.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Additionally, the Veteran has indicated that while he works as an accountant, he is not fully employed.  In a January 2010 VA medical record, the Veteran also indicated that he owned an auto detailing shop.  The AOJ should also ask the Veteran information about such employment, as the Veteran has not provided any such information.  

Finally, the AOJ should associate any unassociated VA treatment records with he claims file.  

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should provide the Veteran with a SOC regarding the issues of increased rating for the right and left lower extremity radiculopathy and bowel incontinence.

Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  (a) The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for the lumbar spine, specifically including Dr. N. Ahmad (who has treated him since 2005).  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A (b) (2) and 38 C.F.R. § 3.159(e).

(b) The AOJ should also request that the Veteran provide information regarding his auto detailing shop as relevant to his claim for a TDIU, as well as, any other relevant information as to claimed unemployability.

3.  The AOJ should obtain all unassociated VA treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A (b) (2) and 38 C.F.R. § 3.159(e).

4.  After completion of the above, the AOJ should perform any additional development it deems warranted, to possibly include obtaining a current VA examination.

5.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If a benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




